Opinion by
McClelland, P. J.
The machinery arrived some time before the consular invoice and the entry was made on a pro forma invoice at the net purchase price. When the consular invoice arrived it appeared that the cost of packing should have been added, which resulted in an increase over the entered value. It was found that there was no intention to defeat the Government in the collection of its lawful duties or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.